    Title            Link                  Quote              Who is        Location in
                                                            Quoting and      Video (if
                                                            Relationship    applicable)
2011 Year In    2011 Year In      "I want to thank Sheikh    Del Worsham, 3:40 - 3:47
Review DVD.     Review DVD.       Khalid first and foremost driver for Al-
Del Worsham     Del Worsham       for building this team and Anabi Racing
Wins            Wins              giving me the opportunity
Championship    Championshi       to drive. And Alan
                p                 Johnson for hiring me
                                  and believing in me."




Al-Anabi        https://dragill   "We are very proud of       Alan Johnson, NA
Extends Top     ustrated.com/     our team’s                  Al-Anabi team
Fuel Contract   al-anabi-         accomplishments in its      racing manager
with Alan       extends-top-      first five years. Through
Johnson for 5   fuel-contract-    our working and personal
Years           with-alan-        relationships with Sheikh
                johnson-          Khalid, we have enjoyed
                for-5-years/      learning a great deal
                                  about the Qatari culture
                                  as well as Sheikh
                                  Khalid’s vision and
                                  commitment to the sport
                                  of drag racing and this
                                  great race team. Our
                                  relationship with Sheikh
                                  Khalid has been very
                                  rewarding in many ways."
                                  “We look forward to the
                                  challenge of improving
                                  our performance both on
                                  and off the race track in
                                   the next five years. Since
                                  this race team began
                                  operation in 2009, our
                                  goal has been to win races
                                  our performance both on
                                  and off the race track in

                                  the next five years. Since
                                  this race team began
                                  operation in 2009, our
                                  goal has been to win races
                                  and championships for
                                  Qatar and Sheikh Khalid –
                                  that will not change."
Al-Anabi        https://dragill   "I am very pleased that    Sheikh Khalid      NA
Extends Top     ustrated.com/     we have the opportunity Al Thani
Fuel Contract   al-anabi-         to build on our successful
with Alan       extends-top-      five years and want to
Johnson for 5   fuel-contract-    thank Alan Johnson and
Years           with-alan-        all of the team members
                johnson-          of Al-Anabi Racing who
                for-5-years/      brought two
                                  championships and a
                                  winning espirit de corps
                                  to Al-Anabi Racing."
Al-Anabi        https://dragill   “This news is a very         Khalid Al        NA
Extends Top     ustrated.com/     good thing for Al-           Balooshi,
Fuel Contract   al-anabi-         Anabi, for Sheikh            driver for Al-
with Alan       extends-top-      Khalid, all of the           Anabi Racing
Johnson for 5   fuel-contract-    team, and the Qatari
Years           with-alan-
                                  government,”
                johnson-
                for-5-years/      alBalooshi said. “We
                                  all want to help the
                                  sport keep growing,
                                  and I want everyone to
                                  know about Al-Anabi
                                  Racing.

                                  “This team won two
                                  championships and
                                  missed one by two
                                  points in the first year.
                                  This year, the team is
                                  No 1 in points and No.
                                  5 in points. The team
                                  did a very good job in
                                  the first five years, and
                                  I hope the next five
                                  years will be even
                          No 1 in points and No.
                          5 in points. The team
                          did a very good job in
                          the first five years, and
                          I hope the next five
                          years will be even
                          better than the first five.
                          I know everyone on our
                          team thanks Sheikh
                          Khalid for this
                          opportunity.”
QRC           QRC         Promotional reel for          NA              1:07-1:20, 1:31,
CHAMPION      CHAMPION    Al-Anabi Racing,                              1:47, 1:53,
SHIP          SHIP        shows Sheikh Khalid                           1:59, 2:28,
FINALS 2009   FINALS      along with a montage                          2:54-2:56,
AL-ANABI      2009 AL-    of racing videos and                          3:06-3:35, 4:29,
WIN!          ANABI                                                     4:53-5:01, 5:36,
                          wins
              WIN!                                                      5:43, 6:20-6:22,
                                                                        6:38, 6:57-7:03,
                                                                        7:24-7:26, 7:33,
                                                                        7:39-7:48



Speedtech     Speedtech   KH Logo on neck        NA                     2:36, 2:40
Nitrous       Nitrous     covering at 2:36, KH
Promo01       Promo01     Logo on back righthand
                          side of car at 2:40.




Al-Anabi      Al-anabi    Al-Anabi Racing logo NA                       1:04, 3:34-3:53,
QRC 2009      QRC 2009    throughout,                                   4:40, 5:14
                          Promotional Reel
                          Shiekh Khalid
                          introduction and
                          entrance at 5:14--listing
                          off details about the
                          race and the cars.


Drag race     drag race   Video introduces              Sheikh Khalid   2:04, 2:08,
qatar         qatar       Khalid and Al-Anabi           Al Thani,       2:20-2:40
mov.mp4       mov.mp4     Racing, reel of racing        2:20-2:40
                              race and the cars(?) not
                              my dialect but I think
                              that's what is happening
Drag race       drag race     Video introduces         Sheikh Khalid 2:04, 2:08,
qatar           qatar         Khalid and Al-Anabi      Al Thani,     2:20-2:40
mov.mp4         mov.mp4       Racing, reel of racing 2:20-2:40
                              highlights.
                              "Alan Johnson Team
                              Owner" appears on the
                              screen at 2:04
                              "Sheikh Khalid Al
                              Thani: AL-ANABI
                              Owner" appears on the
                              screen at 2:08 with a
                              quote following
                              "I am no different than
                              any other team co-
                              owner; I want to see
                              both the Funny Car and
                              Top Fuel team as
                              World Champions. I
                              trust Alan's vision of
                              operating his own team
                              will manifest more
                              wins, more records and
                              championships while
                              raising awareness of the
                              drag racing in my home
                              country of Qatar."
KH Al Anabi     KH Al Anabi KH Logo spins in             NA           1:07-1:17,
/ second best   / second best bottom right corner                     3:09,
world record    world record Al-Anabi race car                        3:24-3:33
                              races.
                              Multiple shots of
                              Sheikh Khalid and
                              racers from 1:07-1:17,
                              3:09, 3:24-3:33
Von Smith       Von Smith     "Special thanks to the Announcers       0:01-0:14,
VS.Scott        VS.Scott      Al-Anabi gang                           1:01-1:10
Cannon          Cannon        because without them
EnglishTown     EnglishTown   we've would not have
IHRA 2009       IHRA 2009     beento bring TV to this
                              able
                              event. They've been
                              responsible for
VS.Scott        VS.Scott        Al-Anabi gang because                    1:01-1:10
Cannon          Cannon          without them we've
EnglishTown     EnglishTown     would not have been
IHRA 2009       IHRA 2009       able to bring TV to this
                                event. They've been
                                responsible for
                                covering all those costs.
                                So special thanks to
                                them as we go into this
                                final." 0:01-0:14

                                "For Al-Anabi Racing,
                                Awesome Motor
                                Sports, Howard Moon,
                                the screwblower and all
                                the gang, the driver
                                that's based in TN"
                                1:01-1:10
Full Throttle   Full Throttle   "Obviously we wanted Alan Johnson        0:23-0:33
Ep 1 | Al       Ep 1 | Al       to win the
Anabi           Anabi           championship but
                                realistically there's a lot
                                of stuff we had to
                                develop and learn as a
                                team and I think we did
                                a good job of that"
Full Throttle   Full Throttle   "At just 23 years of     Reporters       1:22-1:33
Ep 1 | Al       Ep 1 | Al       age, the royal Sheikh is
Anabi           Anabi           determined to put Qatar
                                and drag racing on
                                motorsport's global
                                map. And not just by
                                promoting it on the
                                wings of a top-fuel
                                dragsters."
Full Throttle   Full Throttle   "I think the better we      Del Worsham, 1:33-1:45
Ep 1 | Al       Ep 1 | Al       do the more he (Sheikh      Funny Car
Anabi           Anabi           Khalid) is out there to     Driver - Al
                                show us off to the          Anabi Racing
                                people of Qatar and the
                                people of Middle East
                                and the people out
                                there. I think he gets a
                                Khalid) is out there to
                                show us off to the         Anabi Racing
                                people of Qatar and the
                                people of Middle East
                                and the people out
                                there. I think he gets a
                                lot of satisfaction of it.
Full-Throttle   Full Throttle   "It all comes down to    Alan Johnson      2:00-2:09
Ep 1 | Al       Ep 1 | Al       one thing--it's drag
Anabi           Anabi           racing. He loves it, I
                                love it, and together
                                we're going to win a lot
                                of races"

Al-Anabi        Al-Anabi        Drag Racing                NA              NA
Shootout        Shootout        throughout video




Al Anabi        Al Anabi        "5 Years Ago, Sheikh QRC Video             0:25-1:00
Racing at the   Racing at the   Khalid Bin Hamad Al Producer
NHRA            NHRA            Thani Had a Vision. To
                                Combine his passion of
                                sport with the
                                opportunity to share the
                                ideals of a nation
                                QATAR with the
                                world"
Al Anabi        Al Anabi        "I feel like this is the   Shawn           2:50-3:01
Racing at the   Racing at the   next step. Knowing         Langdon,
NHRA            NHRA            how Sheikh Khalid          driver for Al
                                runs his team and how      Anabi
                                he operates…he
                                provides you with the
                                best equipment, he
                                provides you with the
                                best people that work
                                on cars."
The Rise and The Rise and "I got a call this past          Matt Smith,     3:25
Fall of Al   Fall of Al   week from the Al-                former driver
Anabi Racing Anabi Racing Anabi Racing
                                Organization stating
                                best people that work
                                on cars."
The Rise and The Rise and "I got a call this past             Matt Smith,     3:25
Fall of Al   Fall of Al   week from the Al-                   former driver
Anabi Racing Anabi Racing Anabi Racing
                                Organization stating
                                that they were done
                                with me and many
                                other teams, I'm not
                                sure exactly what is
                                going on, but I do know
                                that we now have no
                                sponsor. I am sure there
                                will be more details to
                                come, but that's all I
                                know at this point."
NHRA            https://motor   "On the eve of the start of NA                NA
shocker: Alan   sports.nbcspo   it’s premier event, the
Johnson         rts.com/2015    Countdown to the
Racing halts    /09/15/nhra-    Championship, the
operations      shocker-alan-   National Hot Rod
                                Association was rocked
                johnson-
                                Tuesday with news that
                racing-halts-   Alan Johnson Racing is
                operations/     suspending operations of
                                its Top Fuel team,
                                effective immediately.

                                That means 2013 Top
                                Fuel champ Shawn
                                Langdon, who qualified
                                sixth for the Countdown,
                                will likely miss his bid to
                                go for a second
                                championship in three
                                seasons.

                                “We are extremely
                                disappointed to make this
                                decision, but at this point
                                it is our best option,”
                                team owner Alan Johnson
                                said in a statement.

                                “The AJR marketing staff
                                has worked diligently
                                throughout the year
                                it is our best option,”
                                team owner Alan Johnson
                                said in a statement.

                                “The AJR marketing staff
                                has worked diligently
                                throughout the year
                                securing funding to
                                complete the 2015
                                season. Unfortunately we
                                have come up a bit short.”

                                AJR has struggled with
                                funding since its primary
                                sponsor and benefactor,
                                Sheikh Khalid bin Hamad
                                Al Thani and the Qatar
                                Racing Club, suspended
                                funding for Johnson’s
                                two-dragster Al-Anabi
                                Racing team just four
                                weeks before this year’s
                                season-opening Circle K
                                Winternationals."
NHRA            https://motor   The Qatar Racing Club     NA   NA
Shocker:        sports.nbcspo   has terminated funding
Qatar Racing    rts.com/2015    for all motorsports
Club suspends   /01/05/nhra-    activities in North
sponsorship,    shocker-        America. This decision
Al-Anabi                        includes the two-car Al-
                qatar-racing-
Plans TBD                       Anabi Racing Team
                club-           operated by Alan Johnson
                suspends-       Racing, the team
                sponsorship-    announced today. The
                al-anabi-       decision was made in the
                plans-tbd/      final days of 2014, and
                                team members were
                                notified this morning.

                                “We are obviously
                                surprised and
                                disappointed about this
                                completely unexpected
                                turn of events,” Alan
                                Johnson Racing team
                                owner Alan Johnson said.
                                “Our plans for the 2015
                                NHRA season were
                                nearing completion
completely unexpected
turn of events,” Alan
Johnson Racing team
owner Alan Johnson said.
“Our plans for the 2015
NHRA season were
nearing completion
starting with pre-season
testing next week in
(West Palm Beach)
Florida and the first race
of the 2015 NHRA
season a month from
today in (Pomona)
California. Many things
are uncertain, and our
situation is obviously still
evolving. We are
currently exploring our
options, and we hope to
have more news in the
near future.”
